Citation Nr: 1317021	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for residuals of head trauma, to include memory loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a neck disorder.  

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to head trauma.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to March 1998. 

This matter was last before the Board of Veterans' Appeals (Board) in September 2012, on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran relocated to California after the RO issued the rating decision denying his claims for service connection so jurisdiction of his claims file transferred to the RO in Los Angeles, California.  Subsequently, the Veteran timely perfected on appeal of the issues listed on the title page.  Although he requested a hearing before the Board on his substantive appeal (VA Form 9), and submitted a June 2009 form specifying that he wanted a hearing conducted via videoconference, he did not appear at a scheduled August 2012 videoconference hearing.  As he has not provided any explanation for his absence, his request is considered withdrawn.  38 C.F.R. § 20.702 (d). 

In September 2012, the Board remanded these claims for additional development.  The Appeals Management Center (AMC) conducted the requested development, issued a March 2013 supplemental statement of the case (SSOC) reflecting continued denial of the claims, and returned the Veteran's file to the Board for appellate disposition.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished. 

2.  Although some medical providers have diagnosed the Veteran with residuals of traumatic brain injury (TBI), there is no record, nor any other competent and credible evidence, of any in-service trauma.

3.  There is no competent, credible evidence of a medical nexus between any current TBI residuals and any incident of his service.

4.  The Veteran has not been diagnosed with any current spinal disability and the competent, credible medical evidence of record reflects that his back and neck are within normal limits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of head injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

2.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  The criteria for service connection for a neck disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, the Veteran received pre-rating notice in a January 2008 letter.  This letter advised him of the evidence required to substantiate claims for service connection as well as the information pertaining to the assignment of disability ratings and effective dates, consistent with Dingess/Hartman.  The letter also advised the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, post-service treatment records, and the reports of VA examinations conducted in December 2012 and January 2013.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and other lay individuals, on his behalf.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the paperless claims processing system did not reveal any additional pertinent evidence that was not already associated with the Veteran's paper file.  The Board finds that no additional RO action to further develop the record, in connection with the claims for neck and back disabilities or residuals of head injury, is required.  

The Veteran has reported injuring his head, back, and neck during active duty as the result of a fall.  Although his service treatment records are associated with the claims file, they do not reflect any indication of head or spinal injury.  The Board notes that the Veteran contended that records of his in-service traumatic fall/injury were lost.  His claims were remanded in September 2012 to, in part, ensure that all appropriate record repositories had been searched for any records that may (italics added for emphasis) have been outstanding.  In March 2013, VA issued a formal finding of unavailability of any additional records.  The Veteran was advised in a March 2013 letter that no additional records had been found and notified of alternative forms of evidence that he could submit in support of his contentions.  

The Board's review of the claims file reflects that VA has taken all appropriate steps to attempt to locate records of injury treatment that the Veteran alleges occurred in 1995 in Thailand.  Further, in April 2013, the Veteran filed a Request for Expedited Processing, which included an attestation that he did not have any additional evidence to submit regarding his appeal.  Under the circumstances, the Board finds that the RO and the AMC have undertaken sufficient and appropriate action to attempt to assist the Veteran in obtaining additional evidence and that no further action in this regard is warranted.  

As noted directly above, all requested development was accomplished regarding records collection on remand.  In the September 2012 remand, the Board also directed the RO/AMC to afford the Veteran VA examinations in regard to each of his claims.  As the Veteran was afforded VA spinal disorders examinations in December 2012 and a traumatic brain injury examination in January 2013, there was substantial compliance with all of the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board finds that the VA spinal disorders examinations and etiological opinions are adequate to decide those service connection issues: the examinations were predicated on interviews with the Veteran as well as physical examination with diagnostic testing and, further, the examiner noted review of the full record.  The ultimate opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the spinal disorder issues decided herein has been met.  In regard to the TBI examination, the Board finds that, on the facts of this case, as explained in more detail below, no additional examination or action to otherwise obtain a medical opinion is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

If a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of  continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed.Reg. 52,744-47 (Sept. 7, 2006).  However, as the Veteran has not contended, and the evidence does not suggest, that any of the currently claimed disabilities were caused or aggravated by service connected disability (left ear hearing loss or tinnitus), the Board will not further address a theory of secondary service connection.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008).

As is evident, below, the analyses in this decision focus on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims herein decided.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Head Injury Residuals - to include memory loss

After a full review of the record, including the medical evidence and statements made by the Veteran and on his behalf, the Board finds that service connection for residuals of head injury is not warranted.

The Veteran has contended that he was serving in Thailand in May 1995 when he fell from a tree.  He specifically reported being knocked unconscious for at least one day, experiencing back and neck injury as well as head injury, being treated in the field and later hospitalized, but not feeling normal since the experience.  He has also reported that he sought treatment for the head injury residuals (as well as back and neck symptoms) in service and ever since discharge from service.

The claims file reflects that the Veteran was evaluated as normal, in regard to his spine and his neurologic and psychiatric health, at the time of his enlistment into active duty.  On a contemporaneous self report of medical history, the Veteran denied any head injury, back pain, arthritis, loss of memory, depression, periods of unconsciousness, or nervous trouble of any sort.  He was seen in November 1994 for various complaints including back pain associated with an early viral syndrome.  No injury associated with these complaints was noted.  During service, the Veteran was seen on multiple occasions for reasons as varied as viral syndrome, allergic reaction, and dry lips.  Although treatment records dated in 1995 do reflect that he was on duty in Asia, no records refer to any injury to the head, neck, or back.  

After returning to California to complete his active duty service, the Veteran filled out a self report of medical history in January 1998 - he again specifically denied ever experiencing any head injury, back pain, arthritis, loss of memory, depression, periods of unconsciousness, or nervous trouble of any sort.  He completed a report of medical assessment in February 1998 and reported that the only injury he had experienced on active duty that had not been treated was a cut on his arm.  He wrote that, at that time, the only disability for which he intended to seek VA disability benefits was the "noise of the ears" (presumably tinnitus).  The examining physician stated that the Veteran had high cholesterol and decreased hearing, but was otherwise healthy.  

During his final, March 1998, separation examination, clinicians only noted the following disabilities: a scar on his right elbow; tympanosclerosis of the left eardrum; high cholesterol; and decreased hearing.  The evaluating clinician indicated that his spine, as well as his neurologic and psychiatric health was normal.  Prior to discharge, the Veteran completed a final self report of his medical history.  Although he indicated that he did not know whether or not he had experienced depression, he specifically denied having experienced any head injury, back pain, arthritis, loss of memory, periods of unconsciousness, or nervous trouble of any sort.  The Veteran also expressly denied having been treated for anything other than "minor illness" during the last five years.  Although he did report having experienced an accident, he reported that the injury was to a specific tooth for which he required a root canal.

VA treatment notes reflect that the Veteran was seen by VA beginning in 1999, but do not reflect any complaints of, or treatment for head injury residuals until November 2007.  General health evaluations conducted in May 2002, January 2003, and June 2007 are silent in regard to any complaints or observations of head injury residuals.  The Veteran has not identified any pertinent private treatment records during this time period.  He filed his claim for service connected disability benefits in November 2007.  He indicated on the claims form that he had been treated during service for head injury, neck injury, and back injury while in the service, from May 1995 to March 1998, and after service from April 1998 to the present.

In November 2007, the Veteran informed a mental health clinician that, while he was in the service, he fell approximately 15 to 20 feet and "ha[d] not been able to concentrate or remember things since."  He reported that he was not comfortable sharing information about his health with his family because they perceived him as normal.  Later that same month, the Veteran was seen again and reported specifically that he fell a distance of 15 to 20 feet while working in a tree in Thailand in 1995.  He informed a VA psychiatrist that he lost consciousness for about a day and a half, was put on bed rest for two weeks after regaining consciousness, was returned to Japan and seen again for treatment, and then returned to California and was placed on 30 day leave due to his head injury residuals.

The Veteran received a VA neurobehavioral evaluation in January 2008 and was noted to have mild impairment in areas of frontal executive functioning.  The clinician noted that "typical" post-concussion syndrome symptoms (such as fatigue, headache, and dizziness) were not reported, but further assessment was needed.  Another clinician also noted that the Veteran did "not endorse the full range of TBI related symptoms, and there is potential for secondary gain."  A January 2008 MRI of the Veteran's brain revealed "a few small scattered foci of FLAIR and T2 hyperintensity in the white matter of the cerebral hemispheres, nonspecific, possibly due to minimal microvascular ischemic change, but possibly also posttraumatic," but it was "otherwise unremarkable in appearance."

In February 2008, the Veteran was seen again and reported a similar history of the alleged in-service injury although he reported it occurred when he was "cutting branches off a tree."  He stated that he did not seek additional treatment in service because "he did not want to be perceived as weak by the other marines."  The Veteran was diagnosed with TBI, cognitive disorder, and depressive disorder.

The Veteran was afforded an April 2008 VA audiology examination in regard to an unrelated claim for hearing loss.  He informed the examiner that he had no history of head trauma.  That same month, he received follow-up treatment for his complaints of memory loss and concentration problems.  The treating physician noted that his symptoms could be attributable to prior head injury, but could also be due to depression.

The Veteran's mother, wife, and mother in law wrote to VA in May 2009.  His mother wrote that the Veteran had an "extreme change" in his behavior when he came back from Japan.  His wife wrote that he became hostile and forgetful while serving with the marines.  His mother in law attested that, after he returned from service, the Veteran was more aggressive and forgetful and he also seemed depressed.  VA treatment records reflect continued treatment for depression as well as the Veteran's memory and concentration complaints.

In January 2013, the Veteran was afforded a VA contract evaluation for residuals of TBI.  The examiner noted that no file or medical evidence was available for review.  The Veteran informed the examiner that he experienced a head injury while in Thailand in 1995 when he was "in a tree setting up cable" and "fell 20 to 25 feet."  He also informed the examiner that he was treated in the field and was unconscious for three days, but remained "fuzzy" for a month and then, because he was due for vacation, returned home to his family and informed them of what had happened."  The examiner observed a 0.5 centimeter non-tender, well-healed scar on the posterior parietal region of the Veteran's head as well as a non-tender, well-healed 0.5 centimeter scar on his right arm; the Veteran and examiner attributed both to the alleged in-service fall.  Although the examiner diagnosed a prior TBI based on the history provided by the Veteran, he stated that there were no demonstrable residuals.

The Board notes that the 2013 examiner opined that the Veteran did not have any TBI residuals at the time of the examination, but did not review the medical record in order to provide an opinion as to whether any of the symptoms experienced by the Veteran during the appellate period could be attributed to TBI.  As VA health care providers opined earlier in the appellate period, specifically in 2008, that his symptoms could be the result of TBI, there is some evidence of disability during the appellate period.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  However, as the above-cited evidence demonstrates, there is no competent and credible evidence of any in-service injury as contended by the Veteran.  Rather, the competent and credible evidence of record indicates that the Veteran denied any such occurrences while in service and did not report any head injury residuals to medical providers until 2007, in connection with his claim for benefits.   

To the extent that the record reflects that the Veteran has advised various health care practitioners, and they have recorded, that his symptoms began during active duty service after a traumatic fall, the Board observes that medical history which has been provided by a veteran and recorded by physician without additional enhancement or analysis-does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that a veteran's history is recorded in medical records does not transform it into a competent medical opinion).  The only evidence of record which expressly links the Veteran's claimed head injury residuals to his active duty service are his own assertions, advanced by him and/or his representative, on his behalf.  However, this evidence does not provide persuasive support for the claim.  

Although, in specific regard to the Veteran's own statements and contentions, the Board is mindful that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence may be competent to establish medical etiology or nexus (see  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), it also notes that VA "may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Further, the Board has a duty to assess the credibility of the evidence.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)), but, the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran has provided multiple inconsistent accounts of his medical history.  He has reported: that he was in a tree placing wire when he fell; that he was in a tree cutting branches when he fell; that he was in a tree removing wire when he fell; that he was unconscious for a day and a half after the fall; that he was unconscious for three days after the fall; that he fell 15 to 20 feet; that he fell 20 to 25 feet; that he was only treated in the field for the residuals of the fall; that he was subsequently transferred to Japan and put on bed rest for 2 weeks after being treated in the field; that he was put on 30 day leave for his head injury residual symptoms after returning to California; that he went on a scheduled 30 day leave because he had vacation coming up; that he did not inform his family of his problems; that he informed his family of his problems while on 30 day leave; that he received treatment for head injury residuals from the time of the alleged fall until his discharge; and that, after the initial treatment for the alleged fall, he did not seek additional treatment during service because he did not want to be thought of as weak.  

Not only do his statements conflict with each other, but they conflict with the competent medical evidence of record: service treatment records (to include records generated during his service in Asia) reflect that he was not seen for, and specifically denied experiencing, any head injury or loss of consciousness while he was in service; he was evaluated as normal at the time of separation from service, in 2002, in 2003, and in early 2007; although the right elbow scar was noted on his separation examination, no head scar was observed at that time; although he reported not seeking medical care in service because he did not want to be perceived as weak, the record shows that he sought care for multiple minor complaints such as puffy eyes and dry lips; he denied ever experiencing a head injury during a VA audiology examination; and he was first treated for symptoms construed as head injury residuals in late 2007.  

Although a veteran is generally considered competent to report his or her symptoms (Layno v. Brown, 6 Vet. App. 465, 469 (1994)), the Board finds the Veteran's contentions not credible due to inconsistency and implausibility.  Further, the contemporaneous medical evidence of record conflicts with his account of events; contemporaneous evidence has greater probative value than subsequently reported history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  For these reasons, and because TBI is not recognized as chronic under 38 C.F.R. § 3.309(a), the Veteran cannot support his claim on the basis of his own assertions of continuity of symptomatology, alone.  See Walker, 708 F.3d 1331.   

As such, medical nexus opinion or other evidence is needed to support the claim.  As indicated, however, neither the Veteran nor his representative has presented or identified any competent (i.e. not based solely on the Veteran's own un-supported, and in fact contradicted, account of his in-service experiences, LeShore, 8 Vet. App. at 409) supporting medical evidence or opinion indicating that there exists a medical nexus between the Veteran's current right knee arthritis and his active duty service.  Furthermore, on these facts, VA is not required to arrange for him to undergo additional VA examination or to otherwise obtain an additional medical opinion in connection with this claim.  

Generally, VA has a duty provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service -or, as appropriate, service-connected disability- but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although the Veteran was afforded a VA examination in January 2013, there is no persuasive, dispositive medical opinion to resolve the matter of service-connection.  The 2013 opinion provided by the VA contract examiner was based solely on the Veteran's report of his in-service experiences and treatment history, which are plainly refuted by the service treatment records and post-service VA treatment records associated with the claims file.  This indicates that the examiner did not have knowledge of all pertinent case facts, and, as such, the opinion is not entitled to full probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Board is mindful that, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)).  However, pertinent regulation also directs that VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  The law specifies that such circumstances include claims that are inherently incredible or clearly lack merit.  

In this appeal, the record contains no competent, credible evidence indicating that the Veteran experienced any head injury while on active duty service.  Notably, there is no credible evidence of such an in-service injury and the Veteran's contentions to the contrary clearly lack merit in light of the other evidence of record.  See Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).  The competent medical evidence of record instead reflects symptoms noted in late 2007, almost a decade after service, which clinicians have determined could have resulted from cause other than head injury.  See 2007 and 2008 VA treatment records.

On these facts, a remand of this claim for an examination or to obtain further medical opinion as to the etiology of any possible head injury residuals would, in essence, improperly place any examining physician in the Board's role of a fact finder.  In other words, any medical opinion which provided a nexus between head injury residuals, if any, and the alleged undocumented incident of his military service would necessarily be based solely on speculation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).   

Further, there is no indication that, even if the Board was to remand the Veteran's claim for additional development, he would cooperate in the development of his claim.  Rather his prior behavior indicates the contrary: he attested to the existence of service and VA medical records that do not seem to exist, and he reported multiple conflicting accounts of his in-service experiences.  "The duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and a veteran has a responsibility to cooperate with VA in the development of his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

Finally, to whatever extent the statements of the Veteran and other lay individuals (i.e. his wife, mother, and mother-in-law) are being submitted in an attempt to directly establish that there exists a medical nexus between any current symptoms and service, such attempt must fail.  In this regard, the Board notes that the matter of diagnosis and etiology of the complex disability under consideration is one within the province of trained professionals as it is an internal process (brain injury) not capable of lay observation.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of these individuals are shown to have any medical training or expertise, none are competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, lay assertions have no probative value in this appeal.  

For all the foregoing reasons, the claim for service connection for head injury residuals must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Spinal Disabilities - Neck and Back

The Veteran contends that he experiences current back and neck disabilities as a result of the same in-service fall that he alleged resulted in the claimed head injury.  As explained immediately above, there is no competent and credible evidence that fall actually occurred, but there is competent medical evidence that the Veteran did not experience any of the alleged injuries in service.  Thus, for all the same reasons detailed above, the Board finds the Veteran's contentions as to the in-service injury not credible due to inconsistency and implausibility.  

In further specific regard to the neck and back, his service separation examination reflects that his spine was evaluated as normal and he completed a contemporaneous self report of medical history denying any back trouble.  Although he reported being treated by VA for spinal problems ever since his discharge from service, VA records reflect no such treatment history.  Further, as noted above, he was evaluated as normal during general health evaluations conducted in 2002, 2003, and 2007.

The Veteran was afforded a VA back disorders examination and a VA neck disorders examination in December 2012.  Although the VA spinal disorders examiner noted the Veteran's complaints - of on-and-off pain in his back and neck since service - and his reports as to the in-service injury and subsequent treatment history, the examiner observed no supporting documentation in the evidence of record.  The examination reports reflect full physical examination of the Veteran as well as the conduct of x-ray studies, none of which revealed any disability or objective evidence of pain.  Although the neck disorders examination report indicates a "yes" checkbox next to the question of whether the Veteran has or has had any cervical disability, the examiner noted that he only checked that box in order to prevent the examination report template from locking.  The examiner noted that the x-ray studies were normal and, despite the Veteran's complaints of pain, there were no functional impairments of either the neck or back.

Although the Veteran has attested to, and is competent to report, neck and back pain, the Board finds he is, as a lay person, not competent to diagnose degenerative joint disorder, arthritis, or other musculoskeletal impairment.  In this regard, the diagnosis of such disease involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Moreover, the diagnosis of arthritis requires x-ray findings, 38 C.F.R. § 4.71a, Diagnostic Code 5003, x-rays here show no arthritis.  As such, the question of diagnosis, as well as the question of etiology, in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (1).  Although the Veteran has reported experiencing neck and back pain since serving on active duty, without diagnosis of arthritis (or other disability recognized as chronic under 38 C.F.R. § 3.309(a)), the Veteran cannot support his claim on the basis of his own assertions of continuity of symptomatology, alone.  See Walker, 708 F.3d 1331.   

Further, although the Veteran informed the 2012 VA examiner that he was occasionally limited by spinal pain, the claims file does not reflect medical diagnosis of any spinal disability - pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board is mindful that the Court has held that functional loss caused by pain is akin to functional loss caused by physical disability (Mitchell v. Shinseki, 25 Vet. App. 32 (2011)) but here there is also no competent medical evidence of any such functional loss - the 2012 clinician expressly determined that there was no such functional loss regarding the back or neck.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for neck and back disorders.  As such, the benefit-of-the-doubt doctrine is not applicable to either of these appealed issues, and the claims must be denied.  38 U.S.C.A. § 5107.



ORDER

Service connection for head injury residuals is denied.

Service connection for a neck disorder is denied.

Service connection for a back disorder is denied.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the issue of service connection for an acquired psychiatric disorder is warranted, even though such will, regrettably, further delay an appellate decision.

As noted above, the Board remanded this matter in September 2012 for the provision of a VA mental disorders examination.  Such examination was conducted in December 2012.  The resulting opinion reflects that the examiner concluded that the Veteran had a current psychiatric disorder - major depressive disorder - that was less likely than not caused by the claimed in-service head trauma or otherwise acquired in service.  Although discussing the Veteran's contentions as to the alleged in-service head injury, as well as his report of treatment history, the examiner did not discuss other pertinent evidence of record.  Specifically, he did not address the self report of medical history that the Veteran completed at time of discharge indicating he was not sure if he had depression, the lay statements attesting to his noticeable depression after service, the 1999 VA treatment notes showing that the Veteran made (but did not appear for) counseling sessions, and the July 2009 VA psychology assessment observing that the Veteran reported experiencing some mental health symptoms prior to entrance into service.

As the 2012 mental disorders examination opinion does not reflect review of all the pertinent evidence of record or address whether or not he may have had psychiatric symptoms prior to service, another opinion is warranted.  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Accordingly, the RO should return the claims file to the December 2012 examiner for an addendum opinion.  The RO should only arrange for further examination of the Veteran if that examiner is unavailable, or if further examination of the Veteran is deemed necessary.

VA is also required by the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  As this case is being remanded for additional development, the RO/AMC must take appropriate steps to gather any newly generated VA treatment records and associate them with the claims file.  The RO/AMC should again ask the Veteran whether he has received any private medical treatment pertinent to his claim that is not already associated with the claims file.  If he identifies any such evidence, assist him in obtaining any available records.

Accordingly, the case is REMANDED for the following action:

1.  Gather any outstanding records of VA treatment.  NOTE that the claims file reflects that the Veteran is treated at the VAMC and VA outpatient clinic in Los Angeles.

2.  Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with forms authorizing the release of any identified outstanding private treatment records.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

3.  After all records and/or responses have been received from each contacted entity and associated with the claims file, forward the Veteran's entire claims file, to include a copy of this REMAND, to the VA examiner who completed the December 2012 examination.  The examiner should review the claims file, with particular attention to any evidence newly associated with the claims file as a result of this remand.  

The examiner is asked to clarify the opinion rendered in December 2012 since it does not reflect discussion of all the pertinent medical evidence of record, which includes, but is not limited to: the March 1998 (discharge) self report of medical history indicating that the Veteran was not sure if he had depression; lay statements attesting to noticeable depression after service; the 1999 VA treatment notes showing that the Veteran made (but did not appear for) counseling sessions; and the July 2009 VA psychology assessment observing that the Veteran reported experiencing some mental health symptoms prior to entrance into service.  The December 2012 opinion reflects analysis of the Veteran's contention that an in-service head injury resulted in psychiatric disorder, but additional opinions and analyses of whether any psychiatric disorder was otherwise incurred in, or caused or aggravated by, service is needed.

Therefore, the examiner is asked to provide an opinion as to whether any psychiatric disorder clearly and unmistakably developed prior to the Veteran's active duty service and, if so, whether it was either aggravated, or clearly and unmistakably not aggravated, by his active duty service. 

The examiner is also asked to provide an opinion, discussing the Veteran's reports of continuity of symptomatology as well as the other pertinent lay and medical evidence of record, as to whether it is at least as likely as not that any current psychiatric disorder was incurred in, or within one year of, and/or as a result of any incident of active duty service.  

If the prior examiner is not available, or another examination is deemed warranted, arrange for the Veteran to undergo VA examination at an appropriate location to obtain the requested opinions.

All examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, should be set forth in a printed (typewritten) report.

4. Review the claims file and ensure that the above-directed development has been completed in full.  If any additional development is necessary, take appropriate steps.  

5.  Readjudicate the remanded claim.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.   An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop the claim is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


